DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9, 12, 18, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phulari (US 20140141806) in view of Official Notice.

Regarding claim 1, An apparatus for broadcasting an alert message from a cell broadcast center to a packet-switched network for display within a desktop application in communication with the packet-switched network, the system comprising: (“According to one embodiment, alerts may be generated by authorities 105 using an alert publishing tool. The publishing tool may be a software application that interfaces with alert repository 115 via network 150. Alert repository 115 may be a server-side application that executes on one or more alert servers while the publishing tool may be a client-side application that executes on a client device utilized by an authority 105 to create an alert. Network 150 may take any form including, but not limited to, a local area network (LAN), a wide area network (WAN) such as the Internet or a combination of local and wide-area networks. Moreover, the network may use any desired technology (wired, wireless or a combination thereof) and protocol (e.g., transmission control protocol, TCP). Although network 150 is illustrated as a single network, it will be understood that authorities 105 may interface with alert repository 115 via separate networks” Phulari: paragraph 18 & Figure 1A)
a gateway to a packet-switched network, the gateway including a processor and a memory storing instructions for execution by the processor for: receiving location information for each of a plurality of computing devices that include an instance of a desktop application executing at least partially over a packet-switched network; (“Device 120 may regularly transmit location information to alert provider 125 (130). In one embodiment, location identification may be based on global positioning satellite (GPS) location information known by device 120. In another embodiment, location identification may be based on triangulation methods. Location information may be provided anonymously. That is, while location information may be provided by device 120, no personally identifiable information will be transmitted. The transmission of location information may occur with or without the knowledge of a user of device 120. Moreover, transmission of location information may occur regardless of the device's state (i.e., whether or not the device is in active use). Device 120 may be a mobile device (such as a mobile phone, laptop computer, GPS device, a device integrated into an automobile, or any other type of mobile device capable of sending location information and receiving alerts via an open channel) or a fixed/wired device (such as a desktop computer, television, etc.)” Phulari: paragraph 22)
receiving an alert message from a cell broadcast center, the alert message including a region; and broadcasting the alert message to each computing device including location information that matches the region. (“In response to the receipt of location information from device 120, alert provider 125 may query alert repository 115 for active alerts based on the location information (135). Alert repository 115 may respond with active alerts based on device 120's location (140). The active alerts may then be sent by alert provider 125 to device 120 (145).” Phulari: paragraph 23)
Phulari does not specifically disclose the claimed network being a packet-switched network. Phulari does teach using any kind of known network (“Moreover, the network may use any desired technology (wired, wireless or a combination thereof) and protocol (e.g., transmission control protocol, TCP).” Phulari: paragraph 18). Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use a packet-switched network. Modifying Phulari to use a packet-switched network would increase the ease-of-use of the system by using a known network system to provide the alerts to users. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Phulari according to Official Notice.

Regarding claim 2, The system of claim 1, including further instructions for determining a location for each of the plurality of computing devices executing an instance of the desktop application. (“In response to the receipt of location information from device 120, alert provider 125 may query alert repository 115 for active alerts based on the location information (135). Alert repository 115 may respond with active alerts based on device 120's location (140). The active alerts may then be sent by alert provider 125 to device 120 (145).” Phulari: paragraph 23)

Regarding claim 8, The system of claim 1, wherein the alert message includes a Federal Emergency Management Agency (FEMA) alert is not specifically disclosed by Phulari. Phulari does teach receiving alert messages from other governmental agencies (“In one embodiment, a 105A level authority may have broader jurisdiction for creating alerts. Examples of such authorities may include the National Weather Service (NWS), the Department of Homeland Security (DHS), the Federal Aviation Administration (FAA), etc.” Phulari: paragraph 16). Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of the invention to receive alert messages from FEMA. Modifying Phulari to receive FEMA messages would increase the overall utility of the system by providing the user with additional emergency alerts. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Phulari according to Official Notice.

Regarding claim 9, The system of claim 2, wherein the instruction for determining the location for each of the plurality of computing devices executing an instance of the desktop application includes a Dynamic Host Configuration Protocol (DHCP) including one of DHCPv4 or DHCPv6 is not specifically disclosed by Phulari. Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of the invention to use DHCPv4 or v6. Modifying Phulari to receive use DHCPv4 or v6 would increase the versatility of the system by providing the user with the commonly used DHCP protocol. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Phulari according to Official Notice.

Regarding claim 12, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 9 stated above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,317,270. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follow:
Claim
Application
11,317,270
1
1. An apparatus for broadcasting an alert message from a cell broadcast center to a packet-switched network for display within a desktop application in communication with the packet-switched network, the system comprising: a gateway to a packet-switched network, the gateway including a processor and a memory storing instructions for execution by the processor for: receiving location information for each of a plurality of computing devices that include an instance of a desktop application executing at least partially over a packet-switched network; receiving an alert message from a cell broadcast center, the alert message including a region; and broadcasting the alert message to each computing device including location information that matches the region.  
1. A system for broadcasting an alert message from a cell broadcast center to a network for display within a distributed desktop application executing over the network, the system comprising: a desktop application executing on a plurality of computing devices over the network, the desktop application including a first processor and a first memory storing instructions for execution by the first processor for: determining a location for each of the plurality of computing devices executing an instance of the desktop application; and publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to the instance; a gateway to the network for the desktop application, the gateway including a second processor and a second memory storing instructions for execution by the second processor for: receiving location information for each of the plurality of computing devices executing an instance of the desktop application; receiving the alert message from the cell broadcast center, the alert message including a region; and broadcasting the alert message to each computing device including location information that matches the region.
2
2. The system of claim 1, including further instructions for determining a location for each of the plurality of computing devices executing an instance of the desktop application.  
1. A system for broadcasting an alert message from a cell broadcast center to a network for display within a distributed desktop application executing over the network, the system comprising: a desktop application executing on a plurality of computing devices over the network, the desktop application including a first processor and a first memory storing instructions for execution by the first processor for: determining a location for each of the plurality of computing devices executing an instance of the desktop application; and publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to the instance; a gateway to the network for the desktop application, the gateway including a second processor and a second memory storing instructions for execution by the second processor for: receiving location information for each of the plurality of computing devices executing an instance of the desktop application; receiving the alert message from the cell broadcast center, the alert message including a region; and broadcasting the alert message to each computing device including location information that matches the region.
3
3. The system of claim 2, including further instructions for publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to each instance.  
1. A system for broadcasting an alert message from a cell broadcast center to a network for display within a distributed desktop application executing over the network, the system comprising: a desktop application executing on a plurality of computing devices over the network, the desktop application including a first processor and a first memory storing instructions for execution by the first processor for: determining a location for each of the plurality of computing devices executing an instance of the desktop application; and publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to the instance; a gateway to the network for the desktop application, the gateway including a second processor and a second memory storing instructions for execution by the second processor for: receiving location information for each of the plurality of computing devices executing an instance of the desktop application; receiving the alert message from the cell broadcast center, the alert message including a region; and broadcasting the alert message to each computing device including location information that matches the region.
4
4. The system of claim 1, wherein the gateway is configured to facilitate communication between the plurality of computing devices executing an instance of the desktop application.  
2. The system of claim 1, wherein the gateway is configured to facilitate communication between the plurality of computing devices executing an instance of the desktop application.
5
5. The system of claim 4, wherein receiving the alert message from the cell broadcast center includes receiving the alert message from the cell broadcast center at the gateway via an interface between the cell broadcast center and the gateway.  
3. The system of claim 2, wherein receiving the alert message from the cell broadcast center includes receiving the alert message from the cell broadcast center at the gateway via an interface between the cell broadcast center and the gateway.
6
6. The system of claim 5, wherein the interface is configured to use hypertext transfer protocol (HTTP) requests including GET, PUT, POST, and DELETE for data between the cell broadcast center and the gateway.  
4. The system of claim 3, wherein the interface is configured to use hypertext transfer protocol (HTTP) requests including GET, PUT, POST, and DELETE for data between the cell broadcast center and the gateway.
7
7. The system of claim 6, wherein the interface includes one of a representational state transfer (RESTful) interface or a simple object access protocol (SOAP) interface.  
5. The system of claim 4, wherein the interface includes one of a representational state transfer (RESTful) interface or a simple object access protocol (SOAP) interface.
8
8. The system of claim 1, wherein the alert message includes a Federal Emergency Management Agency (FEMA) alert.  
6. The system of claim 1, wherein the alert message includes a Federal Emergency Management Agency (FEMA) alert.
9
9. The system of claim 2, wherein the instruction for determining the location for each of the plurality of computing devices executing an instance of the desktop application includes a Dynamic Host Configuration Protocol (DHCP) including one of DHCPv4 or DHCPv6.  
7. The system of claim 1, wherein the instruction for determining the location for each of the plurality of computing devices executing an instance of the desktop application includes a Dynamic Host Configuration Protocol (DHCP) including one of DHCPv4 or DHCPv6.
10
10. The system of claim 1, wherein the location for each of the plurality of computing devices executing an instance of the desktop application includes a Presence Information Data Format Location Object (PIDF-LO).  
8. The system of claim 1, wherein the location for each of the plurality of computing devices executing an instance of the desktop application includes a Presence Information Data Format Location Object (PIDF-LO).
11
11. The system of claim 1, wherein the gateway includes further instructions for matching the region to the location information for each of the plurality of computing devices executing an instance of the desktop application, and an integrated public alert and warning system (IPAWS) validates, formats, and forwards the alert message and its corresponding region information to the cell broadcast center.  
9. The system of claim 1, wherein the gateway includes further instructions for matching the region to the location information for each of the plurality of computing devices executing an instance of the desktop application. & 10. The system of claim 1, wherein an integrated public alert and warning system (IPAWS) validates, formats, and forwards the alert message and its corresponding region information to the cell broadcast center.
12
12. A computer-implemented method for broadcasting an alert message from a cell broadcast center to a network for display within a desktop application executing over the network, the method comprising: receiving location information for each of a plurality of computing devices executing an instance of the desktop application; receiving an alert message from a cell broadcast center, the alert message including a region; and broadcasting the alert message to each of the plurality of computing devices including location information that matches the region.  
11. A computer-implemented method for broadcasting an alert message from a cell broadcast center to a network for display within a desktop application executing over the network, the method comprising: determining a location for each of the plurality of computing devices executing an instance of the desktop application; publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to the instance; receiving location information for each of the plurality of computing devices executing an instance of the desktop application; receiving the alert message from the cell broadcast center, the alert message including a region; and broadcasting the alert message to each of the plurality of computing devices including location information that matches the region.
13
13. The computer-implemented method of claim 12, further comprising: determining a location for each of the plurality of computing devices executing an instance of the desktop application; and publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to each instance.  
11. A computer-implemented method for broadcasting an alert message from a cell broadcast center to a network for display within a desktop application executing over the network, the method comprising: determining a location for each of the plurality of computing devices executing an instance of the desktop application; publishing the location for each of the plurality of computing devices executing an instance of the desktop application to a register corresponding to the instance; receiving location information for each of the plurality of computing devices executing an instance of the desktop application; receiving the alert message from the cell broadcast center, the alert message including a region; and broadcasting the alert message to each of the plurality of computing devices including location information that matches the region.
14
14. The computer-implemented method of claim 12, wherein a gateway is configured to facilitate communication between the plurality of computing devices executing an instance of the desktop application.  
12. The computer-implemented method of claim 11, wherein a gateway is configured to facilitate communication between the plurality of computing devices executing an instance of the desktop application.
15
15. The computer-implemented method of claim 12, wherein receiving the alert message from the cell broadcast center includes receiving the alert message from the cell broadcast center at the gateway via an interface between the cell broadcast center and the gateway.  
13. The computer-implemented method of claim 12, wherein receiving the alert message from the cell broadcast center includes receiving the alert message from the cell broadcast center at the gateway via an interface between the cell broadcast center and the gateway.
16
16. The computer-implemented method of claim 15, wherein the interface is configured to use hypertext transfer protocol (HTTP) requests including GET, PUT, POST, and DELETE for data between the cell broadcast center and the gateway.  
14. The computer-implemented method of claim 13, wherein the interface is configured to use hypertext transfer protocol (HTTP) requests including GET, PUT, POST, and DELETE for data between the cell broadcast center and the gateway.
17
17. The computer-implemented method of claim 16, wherein the interface includes one of a representational state transfer (RESTful) interface or a simple object access protocol (SOAP) interface.  
15. The computer-implemented method of claim 14, wherein the interface includes one of a representational state transfer (RESTful) interface or a simple object access protocol (SOAP) interface.
18
18. The computer-implemented method of claim 12, wherein the alert message includes a Federal Emergency Management Agency (FEMA) alert.  
16. The computer-implemented method of claim 11, wherein the alert message includes a Federal Emergency Management Agency (FEMA) alert.
19
19. The computer-implemented method of claim 12, wherein determining the location for each of the plurality of computing devices executing an instance of the desktop application includes a Dynamic Host Configuration Protocol (DHCP) including one of DHCPv4 or DHCPv6.  
17. The computer-implemented method of claim 11, wherein determining the location for each of the plurality of computing devices executing an instance of the desktop application includes a Dynamic Host Configuration Protocol (DHCP) including one of DHCPv4 or DHCPv6.
20
20. The computer-implemented method of claim 12, wherein the location for each of the plurality of computing devices executing an instance of the desktop application includes a Presence Information Data Format Location Object (PIDF-LO).
18. The computer-implemented method of claim 11, wherein the location for each of the plurality of computing devices executing an instance of the desktop application includes a Presence Information Data Format Location Object (PIDF-LO).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689